Citation Nr: 1828579	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  14-38 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an increased rating for diabetes mellitus, Type II, with erectile dysfunction and pre-proliferative retinopathy.

2. Whether new and material evidence exists sufficient to reopen an entitlement claim for posttraumatic stress syndrome (PTSD).

3. Entitlement to an increased rating for an anxiety disorder, currently evaluated as non-compensable. 

4. Entitlement to a total disability evaluation due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably as a member of the United States Air Force from September 1963 through September 1971. 

These issues arrive before the Board of Veterans' Appeals (Board) from a rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts in October 2013.  (Hereinafter, the Agency of Original Jurisdiction (AOJ).)

In December 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing in Boston, Massachusetts.  A transcript of the hearing testimony is found on the Veterans Benefit Management System (VBMS).  The Veteran's entire claims file is located on the VBMS and/or the Legacy Content Manager (LCM) databases.  

The issues of entitlement to a compensable rating for an anxiety disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1. In December 2015, prior to the promulgation of a decision, the Veteran indicated that he desired to withdraw his appeal for an increased rating for diabetes mellitus, Type II, with erectile dysfunction and pre-proliferative retinopathy.

2. In December 2015, prior to the promulgation of a decision, the Veteran indicated that he desired to withdraw his claim to reopen an entitlement claim for posttraumatic stress syndrome (PTSD).


CONCLUSIONS OF LAW


1. The criteria for withdraw of the appeal for an increased disability rating for diabetes mellitus has been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2018).

2. The criteria for withdraw of the appeal to reopen an entitlement claim for PTSD has been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2018).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed in the introduction, the Veteran testified before the undersigned VLJ in December 2015.  At that time, the Veteran requested to withdraw his claims concerning diabetes mellitus and PTSD.  See December 2015 Hearing Transcript. The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (a).  Except for appeals withdrawn on the record at a hearing, withdraw of an issue must be done in writing.  See 38 C.F.R. § 20.204 (b).

In December 2015, during his Travel Board hearing in Boston, Massachusetts, the Veteran withdrew his claims concerning diabetes mellitus, Type II, and PTSD.  See December 2015 Hearing Transcript.  As such, there remain no allegations of errors of fact or law for appellate consideration in regard to this issue.  Accordingly, the issue of entitlement to an increased rating for diabetes mellitus, Type II, with erectile dysfunction and pre-proliferative retinopathy is dismissed.  The Veteran's claim to reopen an entitlement claim for PTSD is also dismissed.


ORDER

The claim for entitlement to an increased rating for diabetes mellitus, Type II, with erectile dysfunction and pre-proliferative retinopathy is dismissed.

The claim to reopen an entitlement claim for posttraumatic stress syndrome (PTSD) is dismissed.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claims for a compensable rating for an anxiety disorder and entitlement a TIDU must be remanded before the Board is able to make a determination on the merits.  

      A. Anxiety Disorder

In November 2011, the Veteran underwent a VA examination to determine the nature and severity of any acquired psychiatric disability.  In the resultant examination report, Dr. EB diagnosed an anxiety disorder.  A GAF score of 68 was assigned.  Dr. EB opined that the Veteran demonstrated "(o)ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication."  He underwent a subsequent examination for PTSD in September 2013.  In October 2013, the AOJ assigned a non-compensable rating.  

As noted in the introduction, the Veteran submitted testimony to the undersigned VLJ in December 2015.  At that time, the Veteran testified that his anxiety disability had worsened since her was previously examined.  Based upon the forgoing, the Board finds that remand is necessary to afford the Veteran with another VA examination to determine the current severity of his anxiety disability.

      B. TDIU

In his October 2013 notice of disagreement (NOD), the Veteran posited that, "(I) 
was forced out of work at Westover as a fueler unable to pass D.O.T. physical." (sic)

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361(1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, supra.

To date, no opinion has adequately discussed the Veteran's functional limitations, as a result of his service-connected disabilities, on his ability to secure and follow substantially gainful employment.  

The Board notes that he ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one.  Rather, that determination is for the adjudicator.  That said, the Board finds that the Veteran should be afforded an examination or examinations that provide a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.  See 38 C.F.R. § 4.10; see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with another Request for Employment Information in Connection with Claim for Disability Benefits, VA Form 21-4192, and another Veterans Application for Increased Compensation Based on Unemployability, VA Form 21-8940, and ask him to complete and return the forms. The Veteran should be informed that these or other statements of his education and employment history are essential to his claim, because employment history and education must be considered in his TDIU claim.  See 38 C.F.R. § 4.16.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his service-connected anxiety disorder.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to his anxiety disorder.  In particular, the examiner is asked to fully describe any (a) social and (b) occupational impairment resulting from the Veteran's anxiety disorder.

A complete rationale for any opinion offered must be provided.

3. After completing the above development, the AOJ should afforded appropriate examinations to ascertain the impact of the Veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment.  The examiner(s) should be provided with complete access to the Veteran's claims file.  The examiner should review the claims file in its entirety prior to offering any opinion or conclusion.

The examiner is also asked to describe any functional limitations in an occupational or work setting that would result from the Veteran's service connected disabilities.  In offering this opinion, the examiner should consider the Veteran's work history and educational background, but the examiner must not consider the Veteran's age in offering this opinion.

The report(s) should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  The examiner is then asked to support their opinion with a complete and thorough rationale.

 4. After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. Thereafter, the AOJ should consider all of the evidence of record and readjudicate the Veteran's claims for entitlement a compensable rating for an anxiety disability and entitlement to a TDIU.  If the benefits sought are not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


